t c summary opinion united_states tax_court haron m and aurora l veras petitioners v commissioner of internal revenue respondent docket no 6027-04s filed date haron m and aurora l veras pro sese robert f saal for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners’ federal_income_tax for the taxable_year of dollar_figure the issues for decision are whether petitioners omitted interest_income of dollar_figure whether petitioners are entitled to claimed schedule c profit or loss from business_expense deductions and whether petitioners are entitled to a medical_expense_deduction not claimed on the return background some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing the petition petitioners resided in weehawkeen new jersey in date petitioner haron m veras petitioner began operating a trucking company as a sole_proprietor petitioner owned a freightliner tractor which was utilized to transport freight the tractor was purchased in at a cost of prior to trial petitioners conceded that they are not entitled to claimed total itemized_deductions of dollar_figure which had been disallowed in the notice_of_deficiency the notice_of_deficiency allowed petitioners a standard_deduction the return reflected dollar_figure for medical expense however since the amount did not exceed percent of adjusted_gross_income no deduction was claimed see sec_213 at trial petitioners asserted that they were entitled to a medical_expense_deduction in the approximate amount of dollar_figure approximately dollar_figure the purchase was financed by first union national bank and petitioner was required to make monthly payments of dollar_figure the loan carried an annual interest rate of percent over a term of years petitioner also utilized persons who did the loading and unloading at the pier petitioner apparently paid the loaders in cash and no records were maintained or presented documenting the amounts paid during petitioner also leased a toyota forerunner this vehicle was used in the trucking business during the week and for personal_use on weekends there were no records presented as to amounts expended to operate the forerunner or contemporaneous_records relating to the business use of the vehicle petitioner aurora veras gave birth on date mrs veras traveled from the dominican republic to the united_states sometime in petitioners incurred medical_expenses during with respect to mrs veras’s pregnancy petitioners presented no records relating to this item petitioners timely filed a joint federal_income_tax return for the taxable_year no interest_income was reported on the return attached to the form_1040 u s individual_income_tax_return was a schedule c for petitioner’s trucking business the schedule c reflects gross_income of dollar_figure and total expenses of dollar_figure the notice_of_deficiency determined that petitioners received dollar_figure of interest_income that was not reported on the return the notice further disallowed schedule c deductions as follows item claimed allowed disallowed interest repairs maintance commissions fees travel meals entertainment other expenses car truck expenses dollar_figure big_number big_number big_number big_number big_number big_number -0- dollar_figure dollar_figure big_number big_number -0- big_number -0- big_number -0- big_number big_number big_number big_number burden_of_proof generally the burden_of_proof is on the taxpayer rule a under sec_7491 the burden_of_proof shifts from the taxpayer to the commissioner if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability sec_7491 petitioners have neither argued that the burden_of_proof should shift nor satisfied the criteria that would cause the burden_of_proof to shift given the lack of documentation and information provided by petitioners in this case we conclude that the burden_of_proof remains with petitioners omitted interest_income petitioners did not present any argument or evidence that they did not receive dollar_figure of interest_income during the taxable_year respondent’s determination is accordingly sustained disallowed schedule c deduction sec_1 general sec_162 permits a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business expenses that are personal in nature are generally not allowed as deductions sec_262 a taxpayer is required to maintain records sufficient to establish the amount of his income and deductions sec_6001 sec_1 a e income_tax regs a taxpayer must substantiate his deductions by maintaining sufficient books_and_records to be entitled to a deduction under sec_162 when a taxpayer establishes that he has incurred a deductible expense but is unable to substantiate the exact amount we are generally permitted to estimate the deductible amount 39_f2d_540 2d cir we can estimate the amount of the deductible expense only when the taxpayer provides evidence sufficient to establish a rational basis upon which the estimate can be made 85_tc_731 sec_274 supersedes the general_rule of cohan v commissioner supra and prohibits the court from estimating the taxpayer’s expenses with respect to certain items 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_274 imposes strict substantiation requirements for listed_property as defined in sec_280f gifts travel entertainment_and_meal_expenses sec_1_274-5t temporary income_tax regs fed reg date to obtain a deduction for a listed_property travel meal or entertainment expense a taxpayer must substantiate by adequate_records or sufficient evidence to corroborate the taxpayer’s own testimony the amount of the expense the time and place of the use the business_purpose of the use and in the case of entertainment the business relationship to the taxpayer of each person entertained sec_274 sec_1_274-5t temporary income_tax regs fed reg date sec_274 requires that expenses be recorded at or near the time when the expense is incurred sec_1_274-5t temporary income_tax regs fed reg date listed_property includes passenger automobiles sec_280f petitioner presented very few documents to support the claimed business_expense deductions petitioner asserted that he provided documents to the examining irs agent and that said individual failed to return the substantiation presented respondent disputed this assertion and respondent’s administrative file reflected that all substantiating documents were returned to petitioners we are inclined to agree with respondent’s version of these events the remarks in respondent’s administrative file appear consistent with the disallowance of the schedule c deductions petitioner was unable or unwilling to articulate the specific documents that were presented to the irs and which were not available at trial we now consider the specific schedule c deductions claimed by petitioners interest_deduction petitioner asserts that he paid interest on a loan relating to a tractor purchased during petitioner presented credible testimony and some documentation which established that he paid at least dollar_figure in interest on the loan which was used to purchase a tractor for his schedule c activity as such petitioner is entitled to the claimed interest_expense_deduction in full repairs and maintenance respondent agreed at trial that petitioners are entitled to a deduction in the amount of dollar_figure for this item this amount exceeds the amount claimed on the tax_return of dollar_figure commissions and fees petitioners claimed a deduction in the amount of dollar_figure for this item representing amounts paid to persons who loaded and unloaded freight no documentation or specific testimony was presented as to the amounts paid to such individuals while it is no doubt possible that petitioner paid persons to unload freight we have insufficient evidence to make a reasonable estimate of the amount that was paid respondent is sustained on this item travel meals and entertainment the deductions claimed for travel expense of dollar_figure and meals and entertainment expense of dollar_figure are subject_to the substantiation requirements of sec_274 petitioner presented no documents and no specific testimony in this connection respondent is sustained as to this disallowance other expenses petitioners claimed a deduction for dollar_figure in other expenses respondent allowed dollar_figure of this amount for communications and dollar_figure for clothes and shoes remaining in dispute is dollar_figure petitioner appeared confused about this item and his testimony suggests that the claimed expense deduction may be a duplication of other items claimed on the schedule c petitioner did not present documentation or testimony with respect to this item respondent’s determination is sustained car and truck expenses petitioner deducted dollar_figure in car and truck expenses respondent allowed dollar_figure for this item at trial petitioner asserted that this item was for fuel expense for his tractor and that he paid approximately dollar_figure for fuel expenses upon a review of this record we are satisfied that petitioner incurred some expense for fuel for the tractor we allow petitioner an additional dollar_figure for this item over and above the amount allowed by respondent respondent’s determination is otherwise sustained medical expense at trial petitioners alleged that they incurred medical_expenses of approximately dollar_figure during when mrs veras was pregnant while sec_213 permits a deduction for medical_expenses of a taxpayer or a dependent a taxpayer must substantiate claimed medical expense deductions sec_1 h income_tax regs petitioners presented no documentary_evidence or testimony as to specific expenses_incurred in this connection petitioners are not entitled to any amount for a medical_expense_deduction reviewed and adopted as the report of the small_tax_case division to reflect the foregoing under rule decision will be entered even if we were to allow petitioners a deduction for medical_expenses such amount would not equal or exceed the amount allowed as a standard_deduction
